Mr. Chief Justice Bean
delivered the opinion.
1. The statute prescribing the qualification of voters at school meetings, declares:
"Any citizen of this state, male or female, who is twenty-one years of age, and has resided in the district thirty days immediately preceding the meeting or election and has property in the district as shown by the last county assessment, and not assesed by the sheriff, on which he or she is liable or subject to pay a tax, shall be entitled to vote at any school meeting or election in said district:” B. & C. Comp. § 3386.
It is claimed that this statute is invalid so far as it prescribes a property qualification because in contravention of Section 2 of Article II. of the Constitution, defining the qualifications of voters. But it was held in Harris v. Burr 32 Or. 348 (52 Pac. *52217, 39 L. R. A. 768) that the constitutional provision invoked does not apply to school elections, and that the legislature has plenary power to define the qualification of voters at such elections. See, also, Livesley v. Litchfield, 47 Or. 348 (83 Pac. 142). These decisions are decisive of the question now presented.
2. The contention that the statute is satisfied if the person offering to vote in fact owns property which is listed on the assessment roll, although it may have been assessed in the name of another, is without merit. The requirement is that he must have property “as shown by the last county assessment.” The ownership of the property must appear from the assessment and cannot be shown by extrinsic evidence.
The judgment is affirmed. Affirmed.